Citation Nr: 1733283	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-35 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for a right knee disability to include as due to a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION


The Veteran served on active duty from April 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied service connection for a right knee disability.  Based on an appellate brief by the Veteran's representative, this claim was recharacterized to include as secondary to the Veteran's current left knee disability.

In an April 2009 rating decision, in pertinent part, service connection was denied for a left knee disability. 

In March 2014, the Board remanded this issue for further development, including for the provision of a statement of the case regarding the left knee disability claim and for the provision VA examination regarding the etiology of the Veteran's right and left knee disabilities.  That development having been addressed, the case has since returned to the Board.


FINDINGS OF FACT

1. The Veteran's current left knee disability was not manifest in service and did not manifest within one year of service separation.
 
2. The Veteran's right knee disability did not manifest during active service or within one year of service separation, and is not related to any incident of service or service-connected disability.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for entitlement to service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II. Veterans Claims Assistance Act (VCAA)

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159. Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice deficiency during the adjudication of the claim and the assertion of development deficiency as regard to the most recent VA examination is addressed in detail below.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).



II. Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Service connection will be established on a secondary basis for current disability that is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish secondary service connection based on causation, the evidence must show that the claimant has a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a). 

To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310 (b).  Service connection for a nonservice-connected disease or injury based on aggravation will not be established absent medical evidence of the baseline level of severity of such disease or injury created before the onset of aggravation, or the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period"). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert, 1 Vet. App. at 55; see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Left Knee

The Veteran seeks service connection for a left knee disability.  The Veteran alleges that he injured his knee while playing football in service.  See November 2006 Statement in Support of Claim.  For the following reasons, the Board finds that service connection is not established.

The Veteran's service treatment records show that in February 1975 he injured his left knee.  See February 1975 Health Record.  The Veteran's symptoms included pain, mild effusion, locking, and giving out.  Id.  An X-ray of the Veteran's knee found it to be within normal limits.  See February 1976 Health Record.  However, the Veteran was referred for three weeks of physical therapy for this injury.  See February 1975 Clinical Record.  The March 1976 separation examination and the May 1978 Army reserve examination did not note any complaints related to the left knee.  See March 1976 separation examination; May 1978 U.S. Army Reserve examination.

The Veteran's post-service treatment records are silent in regards to left knee complaints until an April 2005 x-ray revealed bilateral degenerative changes in the patellofemoral joints.  See e.g. April 2005 Radiology Information.

In January 2009, the Veteran was afforded a VA examination.  The examiner noted the Veteran's 1970's injury to his left knee.  On examination, the examiner found slight pain and crepitation over the last 30 degrees of flexion.  However, the examiner found that any relationship between his current arthritis to his in service injury to be purely speculative. 

In July 2016, the Veteran was afforded another VA examination.  The examiner opined that it was less likely than not that the Veteran's left knee disability was due to or caused by military service.  As rationale, the examiner noted that the Veteran did not have any follow up visits or further complaints regarding his left knee injury until a 2005 x-ray documented degenerative joint disease (DJD) of the knee.  
The examiner indicated that the Veteran's current left knee disability was as likely as not due to a history of obesity, off-loading to the left knee due to right ankle pain, his career as a mail-carrier which included a lot of walking, right sided hemiplegia that resulted due to off-loading to the left side and placing weight on the left knee, and normal age progression. 

In the July 2017 Appellate brief, the Veteran's representative challenges the adequacy of the July 2016 VA medical examination.  The representative asserts that the examiner is not competent to render a medical opinion because the VA examiner does not have a particular expertise, experience, training, or competence related to musculoskeletal systems.  Specifically, the representative indicates that because the VA examiner's was noted as a "nurse practitioner" and not as an "orthopedist," the examiner was not an appropriate medical professional to opine on the etiology of a left knee disorder.  

The representative's assertion that a medical opinion must be provided by an orthopedist with a particular specialty is without basis.  The Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159 (a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 
20 Vet. App. 563 (2007).  Furthermore, the competence of VA health care providers assigned to a task is presumed for completion of that task. 

Under these circumstances, the Board finds the medical examination conducted by the nurse practitioner is in compliance with the Board's March 2014 directives.  Additionally, the medical examiner reviewed all documents in VBMS and the Legacy Content Manager before rendering the medical opinion.  The medical opinion discussed and identified the Veteran's current disability, as well as the likelihood that the etiology of his knee disorder was linked to active service.  

Furthermore, while the VA is required to provide an adequate opinion, the VA does not have to provide an opinion by the medical professional of the Veteran's choosing or with the particular qualifications preferred by the Veteran.  Other than the representative's assertion that the VA examination should have been conducted by an orthopedist, there is no evidence in the record that a nurse practitioner generally, or this nurse practitioner specifically, is incompetent to offer a medical diagnosis, statement, or opinion generally.  There is also no evidence in the record to support the argument that a nurse practitioner generally, or this nurse practitioner specifically, is unqualified by lack of education, training, or experience to opine on the etiology of a knee disorder.  

As such, the Board finds the July 2016 VA examiner's opinion is adequate and  highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history, and is supported by a thorough explanation that is consistent with the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning). 

With regard to presumptive service connection, the Veteran has not stated and there is no evidence suggesting that the degenerative changes of the left knee manifested during service or within one year of service separation.  Further, there is no evidence that these conditions were noted in service or within one year of separation.  The July 2016 VA examiner also found that the Veteran's current disability was most likely due to post-service causes given the evidence of record and the 30 year lapse between the Veteran's in service injury and first post service complaint.  See 38 C.F.R. § 3.0303(b).  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  This gap of 30 years without complaints or treatment tends to render any theory of entitlement based on continuity of symptoms not credible.  In addition, none of the VA or private providers attributed the onset of the Veteran's left knee disability to within one year of the Veteran's separation from service.  See 38 C.F.R. §§ 3.307 (a), 3.309(a) (2015).  Thus, service connection on a presumptive basis for a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

In sum, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left knee disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


IV. Right Knee

The Veteran alleges that his right knee disability was caused by the left knee injury incurred in service.  See January 2014 Appellate Brief. 

The Veteran's service treatment records do not mention any injuries pertaining to the right knee.  Further, the Veteran does not allege that his right knee was injured during service.  See November 2006 Statement in Support of Claim.  Moreover, the most probative evidence of record and particularly the most recent VA medical opinion does not show that a right knee disability had its onset in service or that it is otherwise related to service.  See, e.g., July 2016 VA medical opinion (examiner concluded that the Veteran's right knee degenerative joint disease less likely as not had its clinical onset during service or was related to any in-service disease, event, or injury and was at least as likely as not due to history of employment as a mail-carrier, obesity and normal age progression; and noting that STRs are silent regarding a right knee condition; separation physical of March 1976 showed normal orthopedic examination of the lower extremities; in a 1978 reserve examination Report of Medical History, the Veteran denied knee pain or knee trouble or trick knee with normal orthopedic examination of the lower extremities in 1978; and there was no documentation for continuity of care related to a right knee condition post service until 2005).  Therefore, service connection cannot be granted on a direct basis.  Because no signs or symptoms of a right knee disability manifested during active service, service connection for right knee disability as a chronic disease may not be established based on a chronicity of symptoms after service separation.  See 38 C.F.R. § 3.303 (b); Fountain v. McDonald, No. 13-0540 (Vet. App. 2015).  Service connection also cannot be established on a presumptive basis under § 3.307, as the Veteran's right knee arthritis did not manifest within one year of service separation.  See 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a).

In addition, as the Board has concluded that service connection is not warranted for a left knee disability, and as there are no service-connected disabilities, there can be no secondary service connection for a right knee disability.  Thus, service connection on a secondary basis must be denied due to lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Accordingly, the preponderance of the evidence weighs against a relationship to service.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right knee disability is denied.  See 38 U.S.C. A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied

Entitlement to service connection for a right knee disability is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


